IN THE SUPREME COURT OF IOWA

                                 No. 21–0900

           Submitted November 16, 2022—Filed December 9, 2022


MICHAEL SAVALA,

      Appellant,

vs.

STATE OF IOWA, IOWA DEPARTMENT OF CORRECTIONS, and JERRY
BARTRUFF, Individually and in His Official Capacity,

      Appellees.


      Appeal from the Iowa District Court for Polk County, Jeanie K. Vaudt,

Judge.

      Plaintiff in civil suit challenges the composition of the jury venire.

AFFIRMED.

      McDonald, J., delivered the opinion of the court, in which all justices

joined.

      Gary Dickey (argued) of Dickey, Campbell, & Sahag Law Firm, PLC,

Des Moines, for appellant.

      Thomas J. Miller, Attorney General, Samuel P. Langholz (argued) and Ryan

Sheahan, Assistant Attorneys General, for appellees.
                                         2


McDONALD, Justice.

      Michael Savala sued the State of Iowa, the Iowa Department of

Corrections, and the director of the Iowa Department of Corrections, Jerry

Bartruff, for employment discrimination. Savala alleged the defendants

discriminated against him on the basis of his age, race, color, and national origin,

all in violation of the Iowa Civil Rights Act. On the morning of trial, Savala

objected to the composition of the jury venire. He claimed the jury venire did not

represent   a   fair   cross   section   of   the   community     “based    on   an

underrepresentation of Latinos in the jury population.” Savala requested two

years of data to help him support his challenge to the venire. The district court

denied the challenge and the request, holding the fair-cross-section requirement

does not apply to civil jury trials. The case proceeded to trial, and the jury found

Savala failed to prove any of his claims. In this appeal, Savala contends the Fifth

and Seventh Amendments to the United States Constitution require that civil

juries, like criminal juries, be drawn from a fair cross section of the community.

Our review is de novo. See State v. Plain, 898 N.W.2d 801, 810 (Iowa 2017).

      With respect to criminal cases, the Supreme Court’s fair-cross-section

jurisprudence arises under the Sixth Amendment to the United States

Constitution and is applied to state governments through the Fourteenth

Amendment. In the leading case on the topic, Taylor v. Louisiana, the Court held

systematic exclusion of women during the jury selection process denied a

criminal defendant his right to a petit jury selected from a fair cross section of

the community. 419 U.S. 522, 533 (1975). The Court has never applied its
                                          3


constitutional fair-cross-section jurisprudence outside the context of criminal

prosecutions. See Berghuis v. Smith, 559 U.S. 314, 319 (2010) (“The Sixth

Amendment secures to criminal defendants the right to be tried by an impartial

jury drawn from sources reflecting a fair cross section of the community.”);

Duren v. Missouri, 439 U.S. 357, 369 (1979) (discussing “the quality of

community judgment represented by the jury in criminal trials”). Nor could it.

By its own terms, the Sixth Amendment is applicable only in “criminal

prosecutions.” See McCall v. Shields Assocs., Inc., 617 F. Supp. 244, 246

(D.D.C. 1985) (“By its terms, the Sixth Amendment has no relevance to civil

proceedings but instead serves to ‘guarantee[] an impartial jury trial in criminal

prosecutions.’ ” (alteration in original) (quoting Taylor, 419 U.S. at 526)).

      Recognizing the Sixth Amendment applies only to criminal prosecutions,

Savala contends the Fifth and Seventh Amendments create a parallel right in

civil cases. In support of his argument, Savala relies on Thiel v. Southern

Pac. Co., 328 U.S. 217 (1946). In Thiel, the Court held a civil plaintiff was entitled

to a new trial where “the clerk of the court and the jury commissioner testified

that they deliberately and intentionally excluded from the jury lists all persons

who work for a daily wage.” 328 U.S. at 221. The court reasoned, “The American

tradition of trial by jury, considered in connection with either criminal or civil

proceedings, necessarily contemplates an impartial jury drawn from a

cross-section of the community.” Id. at 220. However, the Court’s holding rested

on its supervisory power over federal district courts. See id. at 225 (reversing

“the judgment below in the exercise of our power of supervision over the
                                             4


administration    of   justice    in   the       federal   courts”).   In   his   dissent,

Justice Frankfurter reiterated, “No constitutional issue [was] at stake. The

problem [was] one of judicial administration.” Id. at 227 (Frankfurter, J.,

dissenting). Thiel is thus not controlling on the Fifth and Seventh Amendment

claims presented in this case.

      On the Fifth and Seventh Amendment claims presented here, the Supreme

Court has never interpreted either provision to require that jury pools in civil

cases reflect a fair cross section of the community. See Fleming v. Chi. Transit

Auth., 397 F. App’x 249, 249 (7th Cir. 2010) (“But the right to a jury trial in civil

cases is based in the Seventh Amendment, not the Sixth, and the Supreme Court

has not recognized a Constitutional mandate that jury pools in civil cases reflect

a   fair   cross-section     of    the       community.”);       McIntosh v.      Lindsey,

No. 16–cv–927–DWD, 2021 WL 2292598, at *2 (S.D. Ill. Mar. 30, 2021) (“ ‘[T]he

right to an impartial jury does not carry with it the right to a jury of a particular

racial composition.’ Presumably this extends to the jury pool as a whole.”

(alteration in original) (quoting Sargent v. Idle, 212 F. App’x 569, 573 (7th Cir.

2006))); McCall, 617 F. Supp. At 246 (stating neither the “Seventh Amendment

[n]or Due Process Clause provide a civil defendant with a right to a jury drawn

from a fair cross-section of the community that is identical to that of a criminal

defendant”). We decline Savala’s request to chart new federal constitutional

waters by recognizing such a right; that endeavor is best left to the Supreme

Court.
                                         5


      In addition to not being recognized by the Supreme Court, Savala’s federal

constitutional claims fail for an additional reason: Savala presents only claims

arising under the Fifth and Seventh Amendments. The Fifth and Seventh

Amendments only apply directly to actions of the federal government and not to

actions of the state governments. See Timbs v. Indiana, 139 S. Ct. 682, 687

(2019) (“When ratified in 1791, the Bill of Rights applied only to the Federal

Government.”); Barron v. Mayor of Baltimore, 32 U.S. 243, 247 (1833). These

federal constitutional provisions would be applicable to the state governments

only if incorporated into and applied under the Due Process Clause of the

Fourteenth Amendment. See Timbs, 139 S. Ct. at 687 (“With only ‘a handful’ of

exceptions, th[e Supreme] Court has held that the Fourteenth Amendment’s Due

Process Clause incorporates the protections contained in the Bill of Rights,

rendering them applicable to the States.” (quoting McDonald v. City of Chicago,

561 U.S. 742, 765 (2010))).

      Savala does not assert any claim under the Fourteenth Amendment. In

addition, even if he had, the federal right to a jury trial in cases at common law

is one of the few rights not fully incorporated into the Fourteenth Amendment.

See McDonald, 561 U.S. at 765 n.13 (noting the Seventh Amendment is one of

the few rights not fully incorporated into the Fourteenth Amendment); Walker v.

Sauvinet, 92 U.S. 90, 92 (1875) (“The States, so far as [the Seventh] amendment

is concerned, are left to regulate trials in their own courts in their own way.”).

Savala’s federal claims thus fail for this additional reason.

      AFFIRMED.